DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 9/9/2022
Applicant’s Amendment has overcome some of the previous informalities, and therefore the corresponding claim objections are withdrawn. However, claim 4 still has multiple dependency issues and therefore that objection is maintained. Furthermore, the amendment contains new issues, as described below.
Applicant’s Amendment has changed the scope of the claims, necessitating new consideration. After consideration:
	Claim 1 (and dependents where applicable) is seen to be further anticipated by Goodwin (US 20120175021), as shown in the new 102 rejection below. Goodwin (FIGs 1-4), having a significantly different interpretation from the previous Action, discloses the amended claim 1. As the rejection has significantly changed, the applicants Arguments regarding Goodwin are largely moot as they do not directly apply to the new rejection. Dependent claims 4, 6-9. 11, and 17 are seen to be further anticipated by Goodwin, claims 10 and 12 are seen to be obvious over Goodwin, claims 2-3 and 5 are seen to be obvious over Goodwin in view of previously cited Suenaga et al (US 20110318725), while new claims 13-16 are seen to be obvious over Goodwin in view of new art Wright (US 20120258527).
		 Claim Objections
Claims 4 and 16 are objected to because of the following informalities: 
Claim 4 has multiple dependencies which is not standard with US procedure. The dependencies are understood as Claim 4 is dependent on 1.
Claim 16 recites “the second liquid medium”. Given its dependency, this is improper antecedent basis. Claim 16 will instead be interpreted to be dependent on claim 13 for examination. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4, 6-9, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al (US 20120175012).

Regarding claim 1, Goodwin (FIG 2) discloses “An apparatus for the culture of cells (paragraph 46), comprising a mixing apparatus (FIG 3) and a reaction space (18) which is bounded by a reactor wall (20), wherein the reactor wall has at least one connection (30-32) for the introduction of gas and/or liquid (paragraph 45) and the reaction space has an internal volume interior of 18), wherein the reaction space (18) is configured so that the internal volume can be increased by at least 500%, based on a minimum internal initial volume (container is elastomeric in paragraph 37; container is understood to be materially radially flexible/collapsible/foldable to a degree such that an expanded "increased" volume [18 is snug in 90] relative to a radially collapsed/constricted/folded "minimum" volume is understood to be at least 500%), wherein the reaction space bounded by the reactor wall has a fixed height (collectively performed by 38 fixing the bottom bounds [paragraph 47] and 48 fixing the upper bounds [paragraph 56]) and a horizontal cross-sectional area that increases as the reaction space expands (this is understood to occurs, from a radially collapsed horizontal cross-sectional area to a fully formed cross-sectional area).”

Regarding claim 4, Goodwin (FIG 2) discloses “characterized in that the minimum internal initial volume is in the range from 2mL to 1L (paragraph 42; understood that the 10L and 30L size could be folded/collapsed/flattened to be the small volume, especially 1L) and can be enlarged to a maximum internal volume of from 10L to 100L (paragraph 42).”

Regarding claim 6, Goodwin (FIG 2) discloses “A process for the culture of cells in an apparatus as claimed in any of claim 1, comprising the following steps: 
a. charging of the apparatus, with cells (paragraph 33) being introduced into the reaction space (FIG 2), 
b. metering of a first liquid medium (liquid that the gas bubbles into; paragraph 48, FIG 2) and/or a gas (gas in paragraph 48) into the reaction space (see FIG 2), with the first liquid medium, and enlargement of the internal volume of the reaction space (18) by at least 500%, based on the minimum internal initial volume (like in claim 1, container is understood to be materially radially flexible/collapsible to a degree such that an expanded "enlargement" volume [snug within 90] relative to a collapsed "minimum initial internal" volume is understood to be at least 500%; the explicit step of expanding the volume is understood to be evidenced by the final volume in FIG 2), or enlargement of a fill height in the reaction space, whose horizontal cross-sectional area increases from the bottom upward, with a volume of a liquid phase in the reaction space, which comprises the first liquid medium, increasing by at least 500%, based on a minimum liquid initial volume.”

Regarding claim 7, Goodwin (FIG 2) discloses “characterized in that the reactor wall (20) comprises an extensible material (elastomer in paragraph 37) and the extensible material is extended in step b and/or the reactor wall has a first part (22) and a second part (24) and the first part is moved relative to the second part (understood that 22 and 24 can relatively displace via deformation of 20) in step b.”

Regarding claim 8, Goodwin (FIG 2) discloses “characterized in that the first liquid medium is introduced continuously (introduction in paragraph 45 read on “continuous” to some degree) and/or stepwise.”

Regarding claim 9, Goodwin (FIG 2) discloses “characterized in that the cells and the first liquid medium are mixed in the reaction space (understood to be mixed during/after process in para 45, 48-49).”

Regarding claim 11, Goodwin (FIG 2) discloses “characterized in that the cells are present in a suspension culture in the reaction space (paragraph 35).”

Regarding claim 17, Goodwin (FIG 4) discloses “characterized in that the internal volume (15) is increased from the minimum internal initial volume when the apparatus is in use (understood to be evidenced from paragraph 70).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin.

Regarding claim 10, Goodwin does not explicitly disclose “characterized in that the liquid phase occupies from 10% by volume to 80% by volume of the internal volume before and after the metered introduction in step c).”
	It would have been obvious, before the effective filing date, to modify the amount of liquid phase of Goodwin such that “the liquid phase occupies from 10% by volume to 80% by volume of the internal volume before and after the metered introduction in step c)”, as Goodwin discloses the phase required, and choosing a specific amount of the phase to achieve the same expected result (bioreaction) would be within routine skill in the art. One benefit to use this range would be to use a non-saturating volume, reducing chances of leaks/bursts.

Regarding claim 12, Goodwin discloses “comprising, prior to step a, a step of sterilization of the reactor wall (16) at a temperature of from 80°C to 150°C or by means of ionizing radiation (paragraph 38).”
	Goodwin does not disclose “gamma radiation”.
	However, gamma rays are known in the art as a type of ionizing radiation.
	Therefore it would have been obvious, before the effective filing date, to specify the ionization radiation of Goodwin to be “gamma radiation”, as is known in the art, as applying a known means to achieve the same expected result (ionizing radiation) would be within routine skill in the art. One benefit would be to utilize a radiation known for killing contaminants.


Claim(s) 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Suenaga et al (US 20110318725).

Regarding claims 2 and 3, Goodwin discloses “characterized in that the reactor wall comprises an extensible material (elastomer in paragraph 37)…” 
Goodwin is silent regarding “[claim 2] where the extensible material has an extensibility of at least 200% and/or the reactor wall has a first part and a second part, where the first part is arranged movably and with a sealing connection relative to the second part” and “[claim 3] characterized in that the extensible material contains natural rubber, synthetic rubber, polyisobutylene, silicone rubber or mixtures thereof.”
However, Suenaga (FIG 9) teaches an elastic culture container analogous to Goodwin comprising silicone rubber (paragraph 137) and being an extensible material (see FIG 9; understood to have “an extensibility of at least 200%” in FIG 9(a) where the right side is over twice as thick as the left side via stretching).
Therefore it would have been obvious, before the effective filing date, to modify the container material of Goodwin such that “[claim 2] where the extensible material has an extensibility of at least 200% and/or the reactor wall has a first part and a second part, where the first part is arranged movably and with a sealing connection relative to the second part” and “[claim 3] characterized in that the extensible material contains natural rubber, synthetic rubber, polyisobutylene, silicone rubber or mixtures thereof”, as taught by Suenaga, to provide a material capable of being stretched to compensate for forces/pressures.

Regarding claim 5, Goodwin (FIG 2) discloses “characterized in that the at least one connection (30-32) for the introduction of gas and/or liquid is conducted through the extensible material of the reactor wall (see FIG 2).”

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Wright (US 20120258527).

Regarding claims 13-16, Goodwin does not disclose “wherein a second liquid medium is introduced into the reaction space along with the cells during step a”, “wherein the first liquid medium has a composition which corresponds to that of the second liquid medium”, “wherein the liquid phase in the reaction space comprises the first liquid medium and the second liquid medium”, and “characterized in that the cells, the first liquid medium, and the second liquid medium are mixed in the reaction space.” Goodwin instead discloses a cell-carrying liquid medium (most similar to “second liquid medium”) and introducing a gas (instead of a “first liquid medium”) to mix with the cell-carrying medium. In other words, Goodwin introduces a gas instead of a liquid into the cell-carrying liquid.
	However, Wright (paragraphs 22-24) teaches a bioreactor process in a container analogous to Goodwin, where the container having a biological material comprising a liquid present (paragraph 96, analogous to “a second liquid medium is introduced into the reaction space along with the cells”) is then introduced to a gas (like Goodwin) or alternatively an additional liquid (paragraph 23 claim 4, read on “first liquid medium”), for the purpose of mixing the additional liquid with the biomaterial liquid in the container (paragraph 22-24 collectively read on “wherein the first liquid medium has a composition which corresponds to that of the second liquid medium” (the liquids being deliberately mixed is seen to evidence them having corresponding compositions), “wherein the liquid phase in the reaction space comprises the first liquid medium and the second liquid medium”, and “characterized in that the cells, the first liquid medium, and the second liquid medium are mixed in the reaction space).
	Therefore it would have been obvious, before the effective filing date, to change the additive mixing process of Goodwin from a gas addition to alternatively a liquid addition, as taught by Wright, such that the process includes “wherein a second liquid medium is introduced into the reaction space along with the cells during step a”, “wherein the first liquid medium has a composition which corresponds to that of the second liquid medium”, “wherein the liquid phase in the reaction space comprises the first liquid medium and the second liquid medium”, and “characterized in that the cells, the first liquid medium, and the second liquid medium are mixed in the reaction space”, as Goodwin already teaches the broad process of introducing a fluid additive (a gas) to a bioreactor to mix with an already present liquid-biomass, and choosing a known alternative (in this case a liquid) to achieve the same result of the broad process would be within routine skill in the art.

		Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753